Exhibit 10.1

AMENDMENT NO. 1 TO

SYNOVUS FINANCIAL CORP. 2011 DIRECTOR STOCK PURCHASE PLAN

THIS AMENDMENT NO. 1 TO SYNOVUS FINANCIAL CORP. 2011 DIRECTOR STOCK PURCHASE
PLAN (this “Amendment”) is entered into as of September 6, 2011. Capitalized
terms used in this Amendment and not otherwise defined shall have the meaning
given to such terms in the Synovus Financial Corp. 2011 Director Stock Purchase
Plan, effective as of June 1, 2011 (the “Plan”).

WHEREAS, Synovus Financial Corp. (“Synovus”) maintains the Plan;

WHEREAS, the Plan names Mellon Investor Services, LLC as the Agent under the
Plan (the “Original Agent”);

WHEREAS, pursuant to Article 6 of the Plan, Synovus has removed the Original
Agent, effective as of September 6, 2011;

WHEREAS, Synovus desires to appoint American Stock Transfer & Trust Company,
LLC, a New York limited liability trust company (“AST”), as successor Agent
under the Plan, effective as of the date hereof;

NOW, THEREFORE, Synovus hereby amends the Plan as follows:

1. Appointment of Successor Agent. Synovus hereby appoints AST to act as Agent
under the Plan in accordance with the express terms and conditions of the Plan,
effective as of the date hereof.

2. Amendments To Plan.

2.1 Article 1(B) of the Plan is amended and restated in its entirety to read as
follows:

“B. Agent of the Plan, or Agent: American Stock Transfer and Trust Company, LLC,
or any duly appointed successor Agent.”

2.2 Article 8 of the Plan is amended and restated in its entirety to read as
follows:

“ARTICLE 8

ALLOCATION OF STOCK

As promptly as practical after each purchase by the Agent (or any subagent) of
Synovus Common Stock for the benefit of the Participants in the Plan, the Agent
shall determine the average cost per share of all shares so purchased. The Agent
shall then proportionally allocate such shares to the Plan Accounts of the

 

1



--------------------------------------------------------------------------------

Participants, charging each such Participant with the average cost, including
transactional costs, of the shares so allocated. Full shares and fractional
share interests in one share (to three decimal places) shall be allocated.”

3. Benefits of this Amendment. Nothing in this Amendment shall be affect or
diminish any Participant’s right to the benefit of contributions made by such
Participant or his or her Participating Affiliate prior to the date hereof, and
no amendment shall affect the authority, duties, rights, liabilities or
indemnities of the Agent without the Agent’s prior written consent.

4. Governing Law. This Amendment shall be governed by and construed under the
laws of the State of Georgia.

5. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute one and the
same instrument and shall become effective when each party hereto shall have
received a counterpart hereof signed by all of the other parties hereto.

6. Effect of Amendment. Except as expressly modified by the Amendment, the Plan
shall remain in full force and effect.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Synovus has caused this Amendment to be duly executed by its
authorized officer as of the day and year first above written.

 

SYNOVUS FINANCIAL CORP.

By: 

  /s/ Thomas J. Prescott  

Name: Thomas J. Prescott

 

Title:   Executive Vice President and

            Chief Financial Officer

 

3